Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Antibody comprising VH and VL of SEQ ID NO: 13 and 15:
Claims 1-4, drawn to anti-CD133 antibody comprising the CDR of SEQ ID NO: 13 and 15, classified in class C07K16/00.

Species election:	1) one set of CDRs-H1-H3 from SEQ ID NO: 13 and one set from CDRs-L1-L3 from SEQ ID NO: 15.


Claim 5-6 and 9, drawn to a method of detecting CD133 polypeptide in a sample or assessing cancer with the antibody of claim 1, classified in class G01N 33/573.

Species election:	detecting cancer, stem cell, circulating tumor, OR CD133 positive cells.

Claims 7-8, drawn to a method of treating a cancer detected by the method of claim 5, classified in class G01N 33/573.

Species election:	one cancer listed in claim 8.

V.	Claim 10, drawn to a method of isolating C133 positive cells from a sample, classified in class C07K 14/00.

VI.	Claims 11-12, drawn to a method of treating a disease or cancer comprising administering the antibody of claim 1, classified in class A61K39/00.

Species election:	cancer or one disease other than a cancer.
			
.	Claim 13, drawn to a method of assessing or optimizing efficacy of therapy with the antibody of claim 1, classified in class G01N 33/5308.

Antibody comprising VH and VL of SEQ ID NO: 9 and 11:

VII.	Claim 14 and 17, drawn to a method of assessing a status of a cancer comprising contacting a sample with anti-CD133 antibody comprising the VH and VL of SEQ ID NO: 9 and 11 (that antibody is not the antibody from instant claim 1), classified in class G01N 33/573.

Species election:	detecting cancer, stem cell, circulating tumor, OR CD133 positive cells.

VIII. 	Claim 15-16, drawn to a method of treating a cancer detected with the method of claim 14, classified in class A61K 16/00.

Species election:	one cancer listed in claim 16.

IX.	Claim 18, drawn to method of assessing or optimizing efficacy of therapy with the antibody of claim 17, classified in class G01N 33/573.

X.	Claims 19-20, drawn to method of treating a disease or cancer comprising administering the antibody comprising VH and VL of SEQID NO: 9 and 11, classified in class A61K39/00.

Species election:	 cancer or one disease other than a cancer.

Inventions are distinct each from the other because of the following reasons:

Inventions I and inventions II-VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody of Group I can be used for imaging the presence of CD133 in tissue by . 
Inventions II-VI are related as are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed involve in different modes of operations, functions and effects, for example, detecting and treatment.  In addition, each of the inventions has unique patient population, such as detecting CD133 in a sample from patient suspected to have a cancer while treatment for a patient who has been diagnosed with a cancer.  Determining treatment efficacy requires patient having been treated with an agent. Thus, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Invention VII-X are not related to the product or method of invention I-VI because invention VII-X involve in processes of using different antibody having different VH and VL.
Inventions VII-X are related as are directed to related process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a)the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitation of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitation of an allowable product claim for that process invention to be rejoined.

In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104.  Thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution to require the limitation of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  

Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See M.P.E.P. 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to the patentably distinct species as set forth above under each of the inventions.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.



Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642